Citation Nr: 1505634	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-04 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities (claimed as numbness and tingling both knees, hands and legs), to include as a result of Agent Orange exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities (claimed as numbness and tingling both knees, hands and legs), to include as a result of Agent Orange exposure.

3.  Entitlement to service connection for actinic keratosis, claimed as a skin condition, to include as a result of Agent Orange exposure.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran later testified before the undersigned at a July 2014 Travel Board hearing.  The hearing transcript is of record.  

As discussed further below, the Board notes that the record reveals that the Veteran submitted a timely notice of disagreement with the August 2011 rating decision that denied service connection for actinic keratosis, claimed as a skin condition, which placed the claim in appellate status.  Accordingly, the Board finds that it has jurisdiction over this issue and has included it on the first page of this remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.  Any future consideration of this appellant's claim should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

The Veteran contends that he has peripheral neuropathy of the bilateral upper and lower extremities, related to his active military service, to include as due to herbicide exposure during active duty in Vietnam.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. 

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; Type II diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; prostate cancer; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma; and amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e), 3.313, 3.318.

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

Service treatment records are negative for any evidence of a diagnosis or treatment for peripheral neuropathy of any extremity during the Veteran's active military service or within one year of his discharge from active duty and exposure to Agent Orange in Vietnam.  

VA post-service treatment records show that the Veteran has been diagnosed with peripheral neuropathy of the upper and lower extremities, but there is no evidence in these records that he was diagnosed within a year of his discharge from active duty in Vietnam.  

There is no medical opinion of record addressing the etiology of the currently diagnosed peripheral neuropathy, including whether it is related to the Veteran's exposure to Agent Orange during active duty in Vietnam.

However, during his July 2014 Travel Board hearing, the Veteran testified that he was treated by a Dr. Jackson, associated with the VA Medical Center in Clarksburg, West Virginia, in a mobile clinic around 2009, who suggested to him that the tingling in his arms and legs was related to his Agent Orange exposure in Vietnam.  Records of this treatment are not currently associated with the claims file.

The Veteran also reported during his Board hearing that he first noticed tingling in his arms and legs several years after he returned to the United States after his tour of duty in Vietnam.  According to the Veteran, he continues to receive treatment at the Clarksburg VA for peripheral neuropathy.  He also noted that he was also being treated for neuropathy in his upper and lower extremities at the Oakland VA Medical Center in Pittsburgh, Pennsylvania.  The Veteran stated that opinions on the etiology of his upper extremity neuropathy could be obtained from this center.  

As it therefore appears that there may be available medical records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).  

Furthermore, in light of the Veteran's contentions and the evidence of record, the Board believes that the Veteran should be afforded a VA examination to determine the nature and etiology of his currently diagnosed upper and lower extremity peripheral neuropathy.  38 U.S.C.A. § 5103A(d) (West 2014).

The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

Skin Condition

Initially, the Board notes that in an August 2011 rating decision, the RO denied the Veteran's claim for service connection for actinic keratosis claimed as a skin condition.  In a subsequently submitted August 2011 statement, the Veteran indicated that he disagreed with the August 2011 rating decision.  Specifically, he asked that the RO reconsider their decision which denied his claim.  See August 2011 statement from the Veteran.  The Board has construed this statement as a notice of disagreement with the August 2011 rating decision.

The RO has not provided the Veteran with a statement of the case (SOC) in response to his August 2011 notice of disagreement, and there is no evidence in the claims file, VBMS or Virtual VA that the RO has taken any further action with respect to this claim.  Because the notice of disagreement placed the issues of entitlement to service connection for a skin condition in appellate status, the matter must be remanded for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his currently diagnosed peripheral neuropathy.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

The RO should also obtain any outstanding VA medical records not currently associated with the claims file.  The Veteran has specifically reported treatment at the VA Medical Center in Clarksburg, West Virginia and the VA Medical Center in Pittsburgh, Pennsylvania, as early as 2002.

2.  The Veteran and his representative should be provided a SOC on the issue of entitlement to service connection for a skin condition.  They should also be informed of the requirements to perfect an appeal with respect to this issue.

If the Veteran does perfect an appeal, the RO or the AMC should ensure that all required development is completed before this matter is returned to the Board for further appellate action.

3.  Following completion of the above, the RO should 
contact Dr. Jackson at the VA Medical Center in Clarksburg, West Virginia and request that he provide an opinion as to whether it is at least as likely as not 
(50 percent probability or more) that any currently diagnosed peripheral neuropathy of the upper and/or lower extremities is etiologically related, in whole or in part, to the Veteran's active service, to include his exposure to Agent Orange in Vietnam.

The physician is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

A complete rationale should be given for all opinions and conclusions expressed.

If the physician is unable to offer the requested opinion, it is essential that the physician offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims for service connection for peripheral neuropathy of the bilateral upper extremities and peripheral neuropathy of the bilateral lower extremities, based on the entirety of the evidence.  If any benefit sought on appeal is denied, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

